AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)~ ,                                                              Page I ofl   I~)
                                      UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                       V.                                      (For Offenses Committed On or After November 1, 1987)


                        Jesus Santiago-Reyes                                   Case Number: 3:19-mj-24551

                                                                               Chloe S Dillon
                                                                               Defendant's 1 ttorney


REGISTRATION NO. 2671 4479
                                                                                                       Fil~,ED
THE DEFENDANT:                                                                                           DEC O9 2019
 IZl pleaded guilty to count( s) 1 of Complaint
 •    was found guilty to count( s)
                                                                                                   CU,111< US DISTRICT COURT
                                                                           SOUl HERN 01srn1cr OF c~.LIFORNIA
                                                                                                      Jr JU I Y
      after a plea of not guilty.                                                                                             !



      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                      Nature of Offense                                                           Count Number(s)
8:1325                               ILLEGAL ENTRY (Misdemeanor)                                                 1

 D The defendant has been found not guilty on count(s)
                                                                            -------------------
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                 •    TIME SERVED
                                                                            vJD!, __________
                                                                                       I S'/0                       days

 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                             Monday, December 9, 2019
                                                                             Date oflmposition of Sentence

                                 (\    -··
Received
                L,0·~
            · DUSM
                             ·
                                 ~dv-/
                                      l)
                                       -                                     ni!illJR~ocK
                                                                             UNITED STATES MAGISTRATE mDGE



Clerk's Office Copy                                                                                                        3:19-mj-24551
